



Exhibit 10.2


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ENSTAR GROUP LIMITED 2016 EQUITY INCENTIVE PLAN


This Restricted Stock Unit Award Agreement (this “Agreement”) is entered into as
of the Grant Date (as defined below), by and between the Grantee (as defined
below) and Enstar Group Limited (the “Company”). Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan (as defined below).
WITNESSETH THAT:


WHEREAS, the Company maintains the Enstar Group Limited 2016 Equity Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement; and


WHEREAS, the Grantee has been selected by the committee administering the Plan
(the “Committee”) to receive a Restricted Stock Unit Award under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee as
follows:


1.    Terms of Award.


(a)    The “Grantee” is _______________.


(b)    The “Grant Date” is _______________.


(c)    The number of Restricted Stock Units granted under this Agreement is
_______ (“RSUs”). Each RSU represents the right to receive one Common Share.


2.    Award. Subject to the terms of this Agreement and the Plan, the Grantee is
hereby granted the RSUs as described in paragraph 1. The Company shall establish
a bookkeeping account in the Grantee’s name which reflects the number of RSUs
standing to the credit of the Grantee.


3.    Vesting.


(a)    Except as otherwise provided herein, upon [Insert Vesting Date(s)] (each,
a “Vesting Date”), the RSUs that have not been previously forfeited shall become
vested according to the following schedule:


Number of RSUs Becoming Vested
Vesting Date
 
 
 
 
 
 



(b)    The Grantee’s right to vest in this Award is conditioned upon the
Grantee’s continuous employment with the Company. If the Grantee incurs a
Termination of Service, the Grantee’s rights with respect to the Award shall be
affected as follows:


(i)
If the Grantee’s Termination of Service occurs by reason of the Grantee’s death,
disability, or a termination by the Company or a Related Corporation without
Cause, 100% of the unvested RSUs shall vest as of the date of such termination.

 
(ii)
Except as otherwise provided in this paragraph 3, if the Grantee experiences a
Termination of Service for any reason, any RSUs granted to the Grantee that are
not fully vested as of the date of Termination of Service shall be forfeited at
the time of such termination.



(iii)
If the Grantee experiences a Termination of Service for Cause, any RSUs granted
to the Grantee shall be forfeited at the time of such termination, and the
Committee may require



1

--------------------------------------------------------------------------------





that such Grantee disgorge any profit, gain or other benefit received in respect
of the lapse of restrictions on any prior grant of RSUs for a period of up to
twelve months prior to the Grantee’s Termination of Service for Cause.
 
(c)
Subject to Subsection 13(d) and Section 14 of the Plan, upon the occurrence of a
Change in Control, 100% of the unvested RSUs shall vest as of the date of the
Change in Control.



4.    Shareholder Rights. The Grantee shall not have any right, in respect of
RSUs awarded pursuant to the Plan, to receive dividends or vote on any matter
submitted to the Company’s stockholders until such time as Common Shares
attributable to such RSUs have been issued to the Grantee.


5.    Dividend Equivalents. RSUs awarded under this Agreement are eligible to
receive Dividend Equivalents. On each date that a cash dividend is paid with
respect to Common Shares, the Company shall credit the bookkeeping account (the
“Account”) established on behalf of the Grantee with the dollar amount of the
dividends the Grantee would have received if the RSUs held by the Grantee on the
record date for such dividend payment had been Common Shares. Interest may be
credited on the Dividend Equivalents at a rate and subject to such terms as
determined by the Committee. Dividend Equivalents shall be subject to the same
vesting and forfeiture restrictions as the RSUs to which they are attributable
and shall be paid in cash on the same date that the RSUs to which they are
attributable are settled.


6.    Settlement of RSUs. As soon as practicable after the applicable Vesting
Date and in any event no later than March 15 of the calendar year following the
calendar year in which such vesting occurs, the Company shall transfer to the
Grantee one Common Share for each RSU vesting on the Vesting Date (the date of
any such transfer shall be the settlement date for purposes of this Agreement);
however, the Company may withhold shares otherwise transferable to the Grantee
to the extent necessary to satisfy withholding taxes due by reason of the
vesting of the RSU.


7.    Deferral of RSUs.     


(a)    The Grantee may elect to defer the settlement of RSUs (and any related
Dividend Equivalents) granted under this Agreement until the earliest of (i) a
date (the “Specified Payment Date”) selected by the Grantee that is not less
than one (1) year and not more than ten (10) years from the applicable Vesting
Date, (ii) a Change in Control, provided that the event constitutes a change in
control within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or any
successor provision, or (iii) the Grantee’s Termination of Service for any
reason, provided that the event constitutes a separation from service within the
meaning of Treasury Regulation Section 1.409A-1(h) or any successor provision.
In such case, settlement of RSUs (and any related Dividend Equivalents) will
occur as soon as practicable after the Specified Payment Date, Change in
Control, or Termination of Service, as applicable, but in any event no later
than sixty (60) days thereafter. Notwithstanding the foregoing, if settlement is
to be made as a result of the Grantee’s Termination of Service other than due to
death or disability and the Grantee is a “specified employee” within the meaning
of Code Section 409A at the time of such Termination of Service, then settlement
will not occur until the first business day of the seventh month following the
month in which such Termination of Service occurs (or, if earlier, within 60
days of the Grantee’s death if the Grantee dies following Termination of Service
and before payment is made).


(b)    To make an election to defer settlement of RSUs (and any related Dividend
Equivalents), the Grantee must make a valid and timely election in compliance
with the provisions of Section 409A of the Code and in accordance with
procedures established by the Committee. Such deferral election is irrevocable
and may not be accelerated, revoked or modified except as otherwise permitted
under Code Section 409A and the Plan. RSUs deferred under this election will be
settled in Common Shares payable in a single lump sum. Dividend Equivalents
deferred under this election will be settled in a single lump sum cash payment.
For purposes of this paragraph 7, the portion of the RSUs that vest each year
under this Agreement shall be treated as a separate grant and the Grantee may
make a separate deferral election with respect to each separate grant.


    8.    Transferability. The Grantee shall not transfer or assign, in whole or
in part, RSUs subject to this Agreement, other than (a) by will or by the laws
of descent and distribution, or (b) by designation, in a manner established by
the Company, of a beneficiary or beneficiaries to exercise the rights of the
Grantee and to receive any property distributable with respect to this Agreement
upon the death of the Grantee upon satisfaction of the vesting conditions
described in paragraph 3 above.




2

--------------------------------------------------------------------------------





9.    Withholding. Any tax consequences arising from the grant of this Award
shall be borne solely by the Grantee. The Company and/or its Related
Corporations shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source.
The Grantee will not be entitled to receive from the Company any Common Shares
hereunder prior to the full payment of the Grantee’s tax liabilities relating to
this Award. The Committee may, in its discretion, permit the Grantee to elect,
subject to such conditions as the Committee shall impose, (a) to have Common
Shares otherwise issuable under the Plan withheld by the Company or (b) to
deliver to the Company previously acquired Common Shares (through actual tender
or attestation), in either case for the greatest number of whole shares having a
Fair Market Value on the date immediately preceding the date of vesting not in
excess of the amount required to satisfy the withholding tax obligations.


10.    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Common Shares
if such issuance would violate any applicable law or any applicable regulation
or requirement of any securities exchange or similar entity.


11.    Section 409A. Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, the settlement of the RSUs
(including any Dividend Equivalents) to be made to the Grantee pursuant to this
Agreement is intended to qualify as a “short-term deferral” pursuant to Section
1.409A-1(b)(4) of the Regulations and this Agreement shall be interpreted
consistently therewith. However, under certain circumstances, including where
Grantee has elected to defer settlement of this Award in accordance with
paragraph 7, settlement of the RSUs or any Dividend Equivalents may not so
qualify, and in that case, the Committee shall administer the grant and
settlement of such RSUs and any Dividend Equivalents in compliance with Section
409A of the Code. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any excise tax or penalty on the Grantee under Section 409A of the Code and
neither the Company nor the Committee will have any liability to the Grantee for
such tax or penalty.


12.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all parties. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.


13.    Not an Employment Contract. This Award will not confer on the Grantee any
right with respect to the continuance of employment or other service to the
Company or any Related Corporation, nor will it interfere in any way with any
right the Company or any Related Corporation would otherwise have to terminate
or modify the terms of such Grantee’s employment or other service at any time.


14.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later the date of actual receipt. Notices shall be
directed, if to the Grantee, at the Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.


15.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.


16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


17.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company and the Grantee and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.


18.    Applicable Law. This Agreement shall be construed in accordance with the
laws of Bermuda (without reference to principles of conflict of laws).




3

--------------------------------------------------------------------------------





19.    Clawback Policy. Notwithstanding any other provision of this Agreement,
this Award will be subject to any compensation recovery or clawback policy the
Company adopts, including any policy required to comply with applicable law or
listing standards, as such policy may be amended from time to time in the
Company’s sole discretion.


20.    Electronic Administration. Grantee hereby consents to any and all
procedures that the Company has established or may establish for an electronic
signature system for delivery and acceptance of this award agreement and any
other documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.


21.    Special Provisions for European Grantees.


(a)    In addition, the Grantee acknowledges: (i) that the Plan is discretionary
in nature and may be suspended or terminated by the Company at any time; (ii)
that the grant of the RSUs does not create any contractual or other right to
receive future grants of RSUs, or benefits in lieu of RSUs; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when RSUs shall be granted and the number of shares
subject to each RSU will be at the sole discretion of the Company without the
need to supply reasons for the exercise or non-exercise of that discretion; and
(v) that the RSU is not part of normal or expected compensation for purposes of
calculating any severance or other payments paid for any reason whatsoever and
whether such termination is subsequently held to be wrongful or unfair.


(b)    The Grantee has been informed by the Company about the processing of
relevant data under the Plan and the RSUs and in particular this paragraph. By
entering into this Agreement, the Grantee: (i) authorizes the Company and each
Affiliate, and any agent of the Company or any Affiliate or third party
administering the Plan, to collect, use, process and disclose and transfer to
and retention by the Company or any of its or their persons such information and
data (including personal data) as the Company or any such person (including any
situated outside the European Economic Area) shall request or need in order to
facilitate the grant of RSUs and the administration of the Plan; (ii) waives any
data privacy rights he or she may have with respect to such information; and
(iii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form.


(c)    The Grantee acknowledges that any income, other taxes or social security
contributions (including to the extent provided herein any employers’ social
security contributions) due from him or her with respect to the grant, vesting,
deferral or delivery of this Award and Common Shares transferable hereunder
(“Tax Liability”) shall be the Grantee’s responsibility and the Grantee agrees
to indemnify the Company and his employer or former employer in respect of all
such Tax Liability provided that the Grantee understands and agrees that, unless
(a) his employer or former employer is able to withhold the amount of the Tax
Liability from payment of his remuneration within the period of 30 days from the
date on which any Tax Liability arises; (b) the Grantee indicates in writing to
his employer or former employer in a manner agreed with the Company that the
Grantee will make a payment to the Company of an amount equal to the Tax
Liability and does in fact make such a payment, within 14 days of being notified
by the Company of the amount of the Tax Liability, the Company shall be entitled
to sell sufficient of the Common Shares acquired or to be acquired by the
Grantee necessary to satisfy the indemnity and to procure payment to the
Grantee’s employer of an amount sufficient to satisfy the indemnity out of the
net proceeds of sale of the Shares.


(d)    In accordance with the instructions included on the deferral election
form attached hereto as Exhibit A, any deferral election made in a jurisdiction
where such election would be ineffective for tax purposes according to the law
of such jurisdiction shall be null and void and the RSUs will be settled as if
no deferral election had been made.




[Signature Page Follows]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Award Agreement on ___________________, ____.


ENSTAR GROUP LIMITED




By:________________________________
Name:    
Title:    




                            


____________________________________
Grantee


Address:                


5